Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the first electrically conductive surface longitudinally extending, from a first electrically conductive stem portion, in opposite directions annularly around a first portion of a first circumferential ridge” which is confusing is applicant stating the first electrically conductive surface longitudinally extends along the longitudinal axis of the body from a first electrically conductive stem portion and also extends from the first stem portion in opposite directions annularly around a first portion? Clarification is required. Claim 1 recites “the second electrically conductive surface longitudinally extending, from a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0093832 to Nemeh et al. (Nemeh) in view of US Patent No. 4,802,444 to Markham et al. (Markham) (both previously cited) and US Patent No. 5,370,671 to Maurer et al. (Maurer) and US Patent No. 5,456,709 to Hamedi (Hamedi).
In reference to at least claims 1-2
Nemeh teaches concurrent treatment of oral and systemic maladies in animals using electrical current which discloses a device (e.g. Fig.14) comprising: a body extending along a longitudinal axis between a first end and an opposite second end (e.g. 910, Fig. 14) the body having an external surface (e.g. external portion of the device shown in Fig. 14 ); a first electrically conductive surface (e.g. a plurality of cathodic and anodic electrodes 940/942, Fig. 17A) forming a first portion of the external surface (e.g. the electrodes are located on an external surface of the device, Fig. 17A), the first electrically conductive surface longitudinally extending from a first electrically conductive stem portion (e.g. a plurality of cathodic and anodic electrodes 940/942 that extend longitudinally, Fig. 17A, each connected to an 
Markham teaches a therapeutic pet toy which discloses a dental hygienic pet toy that includes an hourglass shape with the external surface of the body comprising a plurality of circumferential ridges (e.g. 26, Figs. 1-2) located between the first end and the second end and extending annularly about a longitudinal axis (e.g. Figs. 2-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Nemeh with the teachings of Markham to include shaping the device of Markham to include an hourglass shape comprising a plurality of circumferential ridges (e.g. 26, Fig. 2) 
In reference to at least claims 3-5
Nemeh modified by Markham teaches a device according to claim 1. Nemeh further discloses that alternative shapes and configurations that maintain spaced cathodic and anodic electrode are within the scope of the invention (e.g. paragraph [0125]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to include placing the electrodes of Nemeh on the circumferential ridges of Markham as such design maintains the spaced cathodic and anodic electrode configuration and would provide a shape 
In reference to at least claim 6-8
Nemeh modified by Markham teaches a device according to claim 5. Nemeh further discloses the conductive material positons being separated by non-conductive material (e.g. paragraph [0127]) and that the non-conductive material can have the same hardness as the conductive material or can be less than the conductive material (e.g. paragraph [0127]).
In reference to at least claims 9-11
Nemeh modified by Markham teaches a device according to claim 1. Nemeh further discloses the circuit is completed by the animals mouth (e.g. paragraph [0126]) by impedances provided by the animal’s mouth extending between the electrodes (e.g. paragraph [0126]), therefore it appears at least obvious to the examiner that the electrically conductive surfaces of Nemeh are coupled through a load resistance of up to about 70 kilo-ohms. Nemeh further discloses providing a relatively constant current from about 50 microamps to up to about 500 microamps (e.g. paragraphs [0022], [0105]-[0108], [0126]) and further discloses a range of 50 to 250 microamps (e.g. paragraph [0050], [0052], [0078]).
In reference to at least claim 12
Nemeh modified by Markham teaches a device according to claim 1. Nemeh further discloses wherein the first electrically conductive stem portion and second electrically conductive stem portion are diametrically opposed relative to the longitudinal axis (e.g. a plurality of cathodic and anodic electrodes 940/942 that extend longitudinally and are spaced diametrically opposed relative to the longitudinal axis of the device, Fig. 17A, each connected to an electrical conductor “stem portion”, para. [0067]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.10,201,698. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-12 in the instant application are anticipated by claims 1-13 in U.S. Patent .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the rejection has been changed to include additional references in view of the claim amendments and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 5,454,809 to Janssen which teaches an electrosurgical catheter and method for resolving atherosclerotic plaque by radio frequency sparking which discloses electrodes positioned annularly around an external surface. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L GHAND/Examiner, Art Unit 3792